Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 1 of 6 PageID #: 1137




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

S.L., a minor, by and through her parent
And legal guardian D.L.,

                Plaintiff,

v.                                                       Honorable Gina M. Groh
                                                         Civil Action No. 3:18-CV-162

CITY HOSPITAL, INC., d/b/a BERKELEY
MEDICAL CENTER, a subsidiary of WEST
VIRGINIA UNIVERSITY HOSPITALS-EAST, INC.
d/b/a WV UNIVERSITY HEALTHCARE; BRANDT
WILLIAMSON, M.D.; MISTY HUNSADER PA-C;
SMOKY MOUNTAIN EMERGENCY SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.

                Defendants.

        DEFENDANTS’ MISTY HUNSADER, PA-C, BRANDT WILLIAMSON, D.O.,
       SMOKY MOUNTAIN EMERGENCY SERVICES, INC., AND HEALTH CARE
      ALLIANCE, INC.’S RESPONSE TO PLAINTIFF’S MOTION TO FILE FOURTH
                            AMENDED COMPLAINT

           NOW COME Misty Hunsader, PA-C, Brandt Williamson, D.O., Smoky Mountain

Emergency Services, Inc. and Health Care Alliance, Inc. (“Defendants”), by and through their

counsel, and pursuant, to Rule 15(a)(2) of the Federal Rules of Civil Procedure, respectfully

responds to Plaintiff’s Motion to Amend the Complaint and in opposing the same, moves this

Honorable Court to deny the Plaintiff’s Motion to File Fourth Amended Complaint.




{F1863769.2 }                                1
Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 2 of 6 PageID #: 1138




                                                Argument

1. Plaintiff’s motion to file a Fourth Amended Complaint against these Defendants must be
denied because it is futile.

           Rule 15(a)(2) of the Federal Rules of Civil Procedure allows a plaintiff to amend her

complaint for the fourth time only when justice so requires where, as here, an opposing party

objects to the proposed amended complaint. Fed. R. Civ. Proc. 15(a)(2).

           Justice does not require nor allow for amendment when the proposed amended complaint

is futile. Laber v. Harvey, 438 F.3d 404, 426–27 (4th Cir. 2006); See Johnson v. Oroweat Foods

Co., 785 F.2d 503, 509 (4th Cir.1986) (citing 427 Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct.

227, 9 L.Ed.2d 222 (1962)).

           A proposed amended complaint is futile if it could not survive a motion to dismiss. Perkins

v. United States, 55 F.3d 910, 917 (4th Cir. 1995); In re Triangle Cap. Corp. Sec. Litig., 988 F.3d

743, 750 (4th Cir. 2021).

           Here, this Court has already disposed of and dismissed Counts I, II, and part of IV against

these defendants. Importantly, a proposed amendment to a complaint that restates and seeks to

reinstate claims that have already been dismissed must be denied as futile. Ross v. City of

Waukegan, 5 F.3d 1084, 1088 (7th Cir. 1993) (holding that proposed allegations to claims already

dismissed by the district court are futile and precluded by use of an amended complaint.)

           Plaintiff here admits on the face of the motion that her sought-after amendment is as to

Berkeley Medical Center only. However, in descriptive language in the proposed amendment at

paragraphs ¶¶ 107-8 plaintiff expressly invokes these defendants.            Where a Plaintiff adds

descriptive language to a proposed amended complaint to a claim that has been previously

dismissed, the same must be dismissed absent a showing of error. Cutonilli v. Maryland, 251 F.

Supp. 3d 920, 923 (D. Md.), aff'd, 696 F. App'x 648 (4th Cir. 2017). In Cutonilli, the court



{F1863769.2 }                                       2
Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 3 of 6 PageID #: 1139




dismissed two counts of the plaintiff’s original complaint for failure to state a claim which relief

could be granted. Id. at 922. The plaintiff proposed to amend the complaint to address the

dismissal. Id. Because the proposed amended complaint merely tracked the original complaint's

allegations, the court held that the proposed amended complaint was futile under Rule 15 (a) (2).

Id. at 923. Plaintiff does not plead error as to this Court’s prior rulings as to these defendants and

as such, the sought-after amendment is futile and denial is proper.

           Further, on the face of the proposed amendment, Plaintiff readily admits the Court has

already ruled on the Motion to Dismiss the ADA claims against these Defendants. ¶10, Motion to

File Fourth Amended Complaint. Further, Plaintiff admits the proposed Fourth Amended

Complaint addresses BMC’s pending Motion to dismiss the related ADA claims against it and has

nothing to do with these defendants. Id. Collectively, for these reasons, the, Plaintiff’s proposed

fourth amended complaint would not survive a motion to dismiss by these defendants and is futile.

           Moreover, Plaintiff adds no new allegations to the remaining Third Cause of Action against

Defendants. Therefore, Plaintiff’s Motion to File Fourth Amended Complaint is futile because

nothing new is alleged against these Defendants. The Court has already granted the Motion to

dismiss the related ADA causes of action against these Defendants. Plaintiff does not challenge

the order dismissing these defendants in the proposed Fourth Amended Complaint. Like Cutonilli,

where the court held that the proposed amended complaint was futile because it merely tracked the

original complaint allegations that were already dismissed, here the result should be the same

because Plaintiff merely alleges the claims that were already dismissed against these Defendants.

Thus, the Court must deny Plaintiff’s Motion to File Fourth Amended Complaint.




{F1863769.2 }                                      3
Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 4 of 6 PageID #: 1140




                                            Conclusion

           Even viewed under the liberal standard under Rule 15(a)(2), Plaintiff’s Motion to File

Fourth Amended Complaint is futile because it would not survive a motion to dismiss by these

Defendants.

           Wherefore, pursuant to the Federal Rules of Civil Procedure 15(a)(2), these Defendants

move this Honorable Court to enter an Order denying Plaintiff’s Motion to File Fourth Amended

Complaint and for all other relief deemed fair and just.



                                             Respectfully submitted,

                                             Brandt Williamson, M.D.; Misty Hunsader, PA-C;
                                             Smoky Mountain Emergency Services, Inc.; and
                                             Health Care Alliance, Inc.,

                                             By Counsel,

/s/ Tamela J. White
Tamela J. White, Esq. (WVSB #6392)
Julian P. Pecora, Esq. (WVSB# 13912)
FARRELL, WHITE & LEGG PLLC
914 5th Avenue, P.O. Box 6457
Huntington, WV 25772-6457
Telephone:     (304) 522-9100
Facsimile:     (304) 522-9162
tjw@farrell3.com
jp@farrell3.com
Counsel for Brandt Williamson, M.D.;
Misty Hunsader, PA-C; Smoky Mountain
Emergency Services, Inc.; and Health
Care Alliance, Inc.




{F1863769.2 }                                    4
Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 5 of 6 PageID #: 1141




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                            MARTINSBURG

S.L., a minor, by and through her parent
And legal guardian D.L.,

                  Plaintiff,

v.                                                               Honorable Gina M. Groh
                                                                 Civil Action No. 3:18-CV-162

CITY HOSPITAL, INC., d/b/a BERKELEY
MEDICAL CENTER, a subsidiary of WEST
VIRGINIA UNIVERSITY HOSPITALS-EAST, INC.
d/b/a WV UNIVERSITY HEALTHCARE; BRANDT
WILLIAMSON, M.D.; MISTY HUNSADER PA-C;
SMOKY MOUNTAIN EMERGENCY SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.

                  Defendants.

                                    CERTIFICATE OF SERVICE

           I, the undersigned counsel, do hereby certify that on this 1st day of April, 2021, I filed the

foregoing DEFENDANTS’ MISTY HUNSADER, PA-C, BRANDT WILLIAMSON, D.O., SMOKY

MOUNTAIN EMERGENCY SERVICES, INC., AND HEALTH CARE ALLIANCE, INC.’S

RESPONSE TO PLAINTIFF’S MOTION TO FILE FOURTH AMENDED COMPLAINT with the

Clerk of the Court using the ECF filing system, which will send notification of such filing to the

following counsel of record:

Allan N. Karlin, Esq.                                     Samantha Crane, Esq.
Jane E. Peak, Esq.                                        Autistic Self Advocacy Network
Allan N. Karlin & Associates PLLC                         1010 Vermont Avenue, Suite 618
174 Chancery Row                                          Washington, DC 20005
Morgantown, WV 26505                                      Counsel for Plaintiff
Counsel for Plaintiff




{F1863769.2 }                                        5
Case 3:18-cv-00162-GMG Document 178 Filed 04/01/21 Page 6 of 6 PageID #: 1142




Shawna White, Esq.                         Joshua K Boggs, Esq.
Disability Rights of West Virginia         Lauren T. Krupica, Esq.
1207 Quarrier Street                       West Virginia United Health System, Inc.
Charleston, WV 25301                       West Virginia University Hospitals, Inc.
Counsel for Plaintiff                      1238 Suncrest Towne Centre Drive
Christine S. Vaglienti, Esq.               Morgantown, WV 26505
                                           Counsel for City Hospital Inc. d/b/a Berkley
                                           Medical Center, a subsidiary of West
                                           Virginia University Hospitals-East, Inc.
                                           d/b/a University Healthcare


/s/ Tamela J. White
Tamela J. White, Esq. (WVSB #6392)
Julian P. Pecora, Esq. (WVSB# 13912)
FARRELL, WHITE & LEGG PLLC
914 5th Avenue, P.O. Box 6457
Huntington, WV 25772-6457
Telephone:     (304) 522-9100
Facsimile:     (304) 522-9162
tjw@farrell3.com
aes@farrell3.com
Counsel for Brandt Williamson, M.D.;
Misty Hunsader, PA-C; Smoky Mountain
Emergency Services, Inc.; and Health
Care Alliance, Inc.




{F1863769.2 }                          6
